Citation Nr: 1034189	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of right femur 
fracture with knee joint involvement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that denied the benefit sought on appeal.

A November 2006 RO letter informed the Veteran that the Travel 
Board Hearing he requested was scheduled for December 12, 2007.  
The claims file contains no indication that the Veteran did not 
receive the letter, or evidence it was returned by postal 
authorities to VA as undeliverable.  He failed to appear for his 
scheduled hearing, and there is no evidence he requested that the 
hearing be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDING OF FACT

The Veteran's right femur fracture residuals do not manifest with 
nonunion, without loose motion, weight bearing preserved with aid 
of brace.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for 
right femur fracture with knee joint involvement are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For increased-compensation claims, VA must also notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the Court 
of Appeals for the Federal Circuit (Federal Circuit) vacated that 
portion of the lower court decision that required notification of 
alternate diagnostic codes or potential daily life evidence.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in October 2005, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  The 
RO informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and daily life and did not provide him with 
general notice concerning the rating criteria.  In order to 
determine whether to proceed with the adjudication, the Board 
will examine whether the errors were prejudicial to the 
appellant.  

In this case, the Board finds that the notice errors were not 
prejudicial.  In written statements to VA, the Veteran reported 
the symptoms that he experienced and the effect they have on him.  
Therefore, the Board concludes that the Veteran had actual 
knowledge of the requirements to substantiate a claim for a 
higher rating.  Moreover, based on the notice that was provided 
to him in the rating decision and the statement of the case 
(SOC), the Veteran is reasonably expected to understand what is 
required to substantiate the claim.  The SOC informed him of the 
applicable diagnostic criteria and the reasons for denying the 
claim.  Accordingly, the notice errors did not affect the 
essential fairness of the adjudication.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The Board notes the Veteran's assertions 
in his notice of disagreement, but also notes that the Veteran 
did not dispute the objective findings of the examination.  He 
disputed the accuracy with which the examiner recorded his 
subjective symptoms, as well as the manner by which he recorded 
them.  The Board finds no deficiency in the examination or the 
report.  The examiner is a trained professional.  The manner by 
which he records a patient's reported symptoms and the clinical 
findings is within the examiner's personal discretion.

The Veteran's representative asserts that the Veteran noted his 
symptoms have worsened, and his wife confirmed it.  The 
representative notes that "perhaps" the Veteran's symptoms have 
increased in the interim since the last VA examination in 2005, 
and that the Board should remand for another examination.  The 
Board notes that a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since the 
last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Board notes further, however, that both the Veteran's and his 
wife's statements were received by the RO prior to the 2005 
examination.  Consequently, the contents of their statements were 
reviewed and assessed by the RO in deciding the Veteran's claim.

While the Veteran may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims via the presentation of pertinent evidence and testimony.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Historically, the Veteran sustained the right femur fracture 
during his active service when the vehicle in which was a 
passenger was involved in an accident.  Following his initial 
treatment he was medically discharged.  A September 1998 rating 
decision granted service connection for the residuals and 
assigned an initial 30 percent rating, effective March 1968.  The 
RO received his current claim for an increased rating in August 
2005.

The Veteran's disability is evaluated under Diagnostic Code 5255 
for impairment of the femur.  See 38 C.F.R. § 4.71a.  Those 
criteria provide for a 30 percent evaluation for malunion with 
marked knee or hip disability.  A 60 percent evaluation is 
assigned for fracture of surgical neck with false joint or 
impairment with nonunion without loose motion and weight bearing 
preserved with aid of brace.  An 80 percent evaluation is 
assigned for fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  Id.

The November 2005 examination report notes the Veteran reported 
that he was limited to walking approximately two blocks due to 
increased pain.  He noted that he ascended and descended stairs 
one foot at a time, and that he would only attempt stairs with 
handrails.  He also noted morning stiffness which lasted for an 
unspecified period of time.  The Veteran also reported buckling, 
and he noted he had fallen on occasion as a result.  His problems 
increased significantly when walking on uneven ground or 
inclines, and he denied use of a brace or other assistive device.  
On a scale of 1 to 10, the Veteran assessed his constant chronic 
pain on average as 4/10, and 5-7/10 upon standing, walking, or 
climbing.  He reported use of aspirin to relieve his symptoms, 
which provided relief to his baseline within an hour or so.  The 
disability impacts the Veteran's work in that he has to limit 
walking and climbing a ladder.

Physical examination revealed a genu rectum when the Veteran 
stood, and the contour to the right knee is larger than the left.  
The right knee could not extend fully, and the rotation of the 
right knee was approximately 30 degrees from forward, as compared 
to 20 degrees on the left.  The examiner noted the Veteran's left 
pelvis to be depressed when standing, and he had a bent right 
knee gait but no antalgic component.  He had bilateral heel-to-
toe gait.  With the Veteran recumbent, examination of the right 
knee revealed a fullness anteriorily over the knee.  Passive 
range of motion was 10 to 30 degrees.  No further flexion or 
extension could be obtained.  There was no significant medial or 
collateral laxity, and Lachman's was negative.  The examiner 
could not conduct a McMurray's or pivot-shift test due to limited 
motion of the knee.  The patella had no motion, but there was no 
tenderness over the joint.  The examiner noted x-rays showed a 
severely comminuted fracture of the distal one-third of the femur 
which was healed.  The examiner opined the Veteran was 
experiencing increased symptoms and developing arthritis, and 
that the Veteran's symptoms would continue to increase in the 
future.

The Veteran asserted in his notice of disagreement that he told 
the examiner that his pain at the end of the day was 8-10/10.  He 
also asserted the examiner wrote his answers on a scrap piece of 
paper, and the notes were written "upside down, right side up, 
here and there, on both sides of the paper."  The Veteran 
expressed his doubt that the examination results were recorded 
accurately in light of the examiner's methodology, and he asked 
if a specific form should have been used.  The Board addressed 
this contention in the discussion on VCAA compliance.  The Board 
notes the examiner's method of recording the Veteran's answers 
and the results of the examination are not novel or unorthodox 
for that matter.  Further, the Board finds the examination 
adequate for rating purposes.

As is evident, the objective findings on clinical examination did 
not include any of the symptoms that would meet or approximate a 
60 percent rating, as the Veteran does not require a brace to 
preserve weight bearing.  The Board notes the significantly 
limited motion of the Veteran's leg, but separate ratings for the 
limitation on extension and flexion would not exceed his current 
30 percent rating.  Motion limited on extension to 10 degrees 
warrants a 10 percent rating, where as motion limited on flexion 
to 30 degrees warrants a 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Thus, the Veteran would 
not benefit from an evaluation under those codes.  The Board also 
notes the examiner noted that repetitive use of the joint would 
not result in additional loss due to pain, weakness, or fatigue.  
As a result, a higher rating is not met or approximated on that 
basis.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The preponderance of the evidence shows the Veteran's right femur 
fracture residuals with knee joint involvement continued to more 
nearly approximate a 30 percent rating, and it has manifested at 
that rate throughout this rating period.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5255.

Extraschedular

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an 
extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The fact the Veteran's symptomatology does not 
meet or approximate the criteria for a higher schedular rating 
does not render the rating schedule inadequate.  Consequently, 
the Veteran's disability picture is contemplated by the rating 
schedule, as the very symptoms manifested by his right femur 
fracture residuals and discussed above are included in the 
schedular rating criteria.  As a result, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to an evaluation higher than 30 percent for right 
femur fracture with knee joint involvement is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


